OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAG
                            AUSTU-4




Teras State Board or Yedioan E%m.?A=s>a
Mercantile fiuildin~
Dallas, Teme

Gentlemanr




                                          .Zl, 1940, ym repuetied
                                            guesticn 0r the eupl-
                                            4 of the GA.oago lied%-
                                           V8t3 by your BOFI~~ for
                                   ItOe~to ~MetiOO udiCb8      and




                     sliediaal sshcml WI& thati yeur IloarO wm.Ld
                 re graduatee o,f that sahool tcr exezinatlon.
Yoy further udvfse that at goW aebbing in JUXY&~ 1$40, one
graduats of tit sohool !sde app~ioatto~ TV take the Eoard
elcaminatlon, with the etatement 'that .ka had applied to take
the examlmtion prior to l&cayZl, 1980, md t~exe+foPe, was
le@lly sutitlad to take the emraf~iration. Xou &ate thet
your Bmsrd, in the belief t&et ~u~wotid     have to a&-it all
                                                                      L.‘



                                                                594




gradIMtO6 Or .ths ChiOa(go %OdiOd sOhO   t&f  bad &pplfOa
for axamfnation prior to ,May SS, 1989, to taks the examl.na~
tion, examined thin dootor.

           YOU stat8 thet at thio tims you ha-I8 one amn who
graduatsd in the ame oless with this dootor, but who had
mt applied for pemieslon    ta take the exaxninatlon prior
to May 81, 1939, and thet flu al60 had two others v&o ap-
>liad through raaigtoOity   in lQS8, who aso not dmmnding
the privilege  0r cnp_nea.ring
                            b8rora the Board ror eremiaation.

            Prior   to it8 anmndzent in 1959, AriAale 4801,
B, s. l925, read     as rollmmt

           *All applicants for llasnse to graotiaa
     mtllclna ln~thlrState, aat @henriee :.iO0nmd
     u&Lam ths pro~l~io~     0r lsr anut rueeecrrrtdtly
     pass an exadrmtian     bsfore &ie Board rd Yqlioal
     IbcalQineraeetabllt+ed b;i this fnr; AppUdabt8,
     to be oLi&?.ble'IeP ex8&nntion, mmt pPeacint
     mtlsraotory   eria+am~ to thr bom      that thay    ara
     ,910rethm twwty-ew      ymr6 bf we, a‘f good
     aaral ohereoter, and gmdubte~s of boaaflde,
     reputableaedioal echoo~e. 8tmh se&o01 e&l.l
     ?KI considered reputable dthio    the m&nips     of
     thfa law, vf+430 sntmnos rs0~r8mwt8       8na
     murae org$g#&W+m         are.&6 h@h a6 thwe
     adopted by tii~~b6tter 01866 of nsbtaal saho0l8
     or the United mites, tio*e come0 Eb irurtmio-
     tlOn shall 0mbpaQo not lser than foW tom          Of
     eight lnontha sabh. Appliooatioa rqr ixenwaWm
     muHi be mbd8 .io urltlng Mdbr tfridav%t to tb8
     8boret8m af the'board, On ;fer!m p1~~r0d b
     the bsard, aooorapraisd by 0 fO0 Of tMntpf 1 v0
     dollam;   rxoapt when an ap~tiioant de4.zwa to
     praotioe obiWtrio6     alone, the far 0r whiah
     shall be tiVe'dOlla~0.     such cpp4ioaat ahfm
     b8 @en    dns notim of the date and plk8e Of
      sxamlnatico l &pl~OazltU ~t0 3IW3tiO8 Ob~t8fPiOll
     in ttis state, U$dn proper u&?p~ltoatl8n, shall
     be examined by Lhe boaz?d ins Ob6t8triOS 0riLp~,
     and upon satisSaotwy   &%+mlnnstion 8haU be
     llaetised to praatioe f&et branoh otiy; p-1
     vlded, this shall not apply to tho~who    do
     not r0mm obetetrlm as a proreaaioa; and who
     do :-atedVcrCi8e the$selVe0 aB ObetstZiQiaM  05
                                                                     595   Ir


    mldvflre8, OF hold thoauolvoa out to the publie
    a8 a0 praatfslng.    If any a plleaat, booamo
    of rallurs to pass exatinat s on, bo refused's
    llasnss, he or elm &all, at suoh time ae the
    Ijoard of Idadl.oalWamlners shall. Six be per-
    nltted  to talcs a aubaaquent examination upon
    suah subJacts required in ori&ml       exsmkmtlons
    as the aald board may presoribo, upon the pay-
    mnt of such part of twenty-fit0 dollar6 a8
    the maid board any detedne and rt+tie( an4
    said board ma t, 329.the srent 8qtlsfaatox-y
    gradsa ehall Q mide in the rubj8ots prottoribod
    and taken ln suoh ro-oam.minatl6~grant to tho
    lp>liaant lloormo to praotloo madlolno.a
          Aftor amendment b
4501, Vornon*s Rqvlsod Giti 1

          aALLagplieanta   for lla&o    to~praatloi
     awdlolna in th'lqmate lat otbmlrr~ lloonmd
     under tho ~rW8l:ozm of l.ar~oatmtwo$om&txlly
     pm~~;wialnatlon.     By. the *z-d of Mdbal
                  The Board lu authorissedtordopt
     and onrol?kutela   oi prooo&ue not lneomlrtont
     with the etatutory reqnireamnt&     Applioantr
     to bo el&iblo for aqu&mtion      must bi olti-
     zdlu Qi the Vnitod Stat00 ad HMt gl'$WOnt
     atlataotory c&dew6     to $?J!J~MwU&.t'thoy
     are ‘aore than taanty-oaei (RI) yean or age
     of good moral olielrabtor,wha,haro oomplotoi
     rlxty (60) 'semester hours oi salloge oouruea,
     other than in a medioal sohobt, whle& (lows08
     would be aeeegtablo, at time ef aonpleting
     tmao, to tho University of lWzas 100 orodit
     on a Bachelor OS Arts l&yes or a Bachelor
     of Solenae .Ikqmo, and wha are @aduatea of
     boaa fide reputable acsdioal so&mla~ a reputable
     medloal school shall maintain a 0our80 of in-
     8trUCtiOn   Of   not   bW3   thaA   fbUF   (4)   teXl?I0   Of
     eight (8) months eacrh; shall glee a oourae of
     instruction in the fundamntaf. subjeots na~ted
     fn Artlola 4503 of the Bevlsed Civil Stetutes
     or TSXW of 1935, as mended by this Aot; at+
Toxae Stat0 Baakd of lfedloal llxemlnqm, Page 4



     shall   leave tho noooseary      tea&&     roroe,   and
     possess and utlllee laboratorlse,oqulpmoat
     and faoflities    for   proper   lnstruation    in ali
     of said subjeats. Appllcatlms     for examlna-
     tion mist be made in writing,verifiedby
     affidavit, and filed with the Seerotary of
     the Board, on tows preasorlbod by the Board,
     acoompanled by o roe of ‘J&en+flvo Dollars
     (&=)a   All appl1oont.o lhell b e $lvon due
     notioe of the dato aad plaoe of ouoh emmine-
     t10ll. Prodded  further that all etudimto
     regularly enrollad in nodloal eahoole rhceo
     gmduatota are now peraittod to take tho modl-
     calora?ninatlon now proeqribod by law 'ln thle
     State lhall upon eompletlon of their   modiaal
     oollogo aaureee be vmntltted to tako the ox-
    a&tatioa proearlbodbetolu.
          *Xt any rpplloant   beoauuo or islluro to
    paee~tho r~pulred smm&mtloq, e&U bi ra’o-
    Sueed l llo o lt~, ho er she, at 6ueh tlm $I
    ,the.l¶mrdof &UW?il ~Jkax&We *ay fix, shall:
    be pemltt6Q to take,a eubrequontaxa?a.lnatloa,
    upon auoh subjootr required    in the original
    oxamlwtlon au the Beard may priyerlbe, up-on.
    the pm    nt o? '&u(rh
                         ‘partbf .%hntydim Del-
    lam &)ae        tie I)oant~ruy&otor&ee&d
    etato. In tho @ant eatlefaotQ~ $rpdoe Shall
    bo inado In the sp&jeoots proearlbed and.ta&ki
     on suoh PO-mminatlou,       the Bcnrd away @ant
     to tho applloaat P ltoense to praotiee medl-
     alno.     TheI Board shall dstarmino tho 0mait  te
     be given sxmrdnsb8 ou tho onewere turned in
     on the eubjeote OS ouapleteand partial ox-
     adnation,      and its Ilsoleionthereupon shall
     be final."
          Under the expreea provislane of the law (both be-
Sore and arter wxmlm.nt)    the Board aaanot lawfW.ly exemlne
one who graduated from a medlaal achoslwhichwae     not a
*reputable msdlcal sohool”.    Obviously, the character of
the eohoolat the t+      the applioant attended and grab-ted
therairom oontrols. The rsputublonese of the maeal      eohoof
prior to or subsequent to fba,attendanae and graduation oi
the appllaant is not in %saue.
     P

                                                                                  597
     f:
      -.

                   TexM stqx Bofardof Yedioa1 BxamiMFI, Pag8 5
     ::a,




                             Xmther a mdloal    sohool, et the time of tha
                   attondanoe and greduetlon of en applioent ror exenination
                   by the Board, wea "re9utabls" , pr43selltea questicn or raot
                   to be Ueter!C.ned by the Board in coniorollty with the pro-
I’                 visions of tfie stztiite. If the Eiosrd detemines that
                   the uedlcal sahooP, at the time or tha attandems and
                   sraduetion of a0 applicant for Uoense, me not *reputable*,
                   It must, under the far, refuse to weeIns the epplicent.
                   If the eohool in faot we8 hot *rsputablsw at the time of
                   the attendanoe and graduation OS the applicant, the
                   foot that the Board previously nay h,are examined, erro-
                   aeously and in vIoletIon 01 the statute, other psrsolu.
                   attending and graduetlng frora the rahoolet the earns tti
                   aa applloant does not eatebl&ah the right of tha epplI-
                   cant to be eramined. ho applloant wIl1 be ~rmIttedto
                   IusIat that beoauso another ma Illagellp examIas6, ha
                   also must bo eooorded en ex8mlnatIon in violation nor the
           ‘!:     law. A atetute may not be amended by repeated vlolatioha
            a,,-   or its proYlrlons.
                              Tha len~uege ai the amendad aat, wprotIded fur-
           5;      ther that all 8tuUrnts rqgular4 enrolled In medioal
                   sohools rfrow graduate6 are now psrmIttad to take the
                   nd&oal examination now prenorlbed by lew in this State
                   upon oampletlon 05 their mdfcel college oourees.be par6
                   mitted to -8    the exaaIhatIon prseoribed herain,* wma not
                   Intended to perpatueta tha mbtakea of tha Boerd. The
                   Intent  OS the provl~,  8OnsIde~Iag the atetute aa a -10,
                   Is to prevent the ~amendnent from operatine; ratroeot.Ivalp.
                   It aImply oontsuplater that the alIgIbIlIty for the awlha-
                   tion of applicant8 ~who graduated from or err studmte in
                   mdloal sohoole at the time of the paseaee of the aaaad-
                   ment ahell be deter&nod   under the provIsiona of the aet
                   as It read prior to ths.emeedmnt.    Sea our opinloo No.
                   S-1556.

                             we trust thet the foregoleg sufficiently enswore
                   your Inquiry.

                                                          Yours very truly

                                                      ATTOR~RY CEFSrWJ.OF TEXAS